Citation Nr: 1760955	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a gunshot wound (GSW), through and through, left leg, thigh muscle group XV.

2.  Entitlement to a rating in excess of 20 percent for scars, left leg.

3.  Entitlement to a rating in excess of 50 percent for depression.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
 
In September 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  In an October 2017 letter, the Veteran was advised that he was entitled to an additional Board hearing as the VLJ who conducted the September 2013 hearing was no longer employed by the Board.  38 U.S.C. § 7102 (2002); 38 C.F.R. § 20.707 (2017).  In October 2017, the Veteran declined the additional Board hearing.
 
In April 2014, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

An October 2015 rating decision denied entitlement to an increased rating for the Veteran's service connected depression and entitlement to a TDIU.  The Veteran filed a timely notice of disagreement, electing review by a Decision Review Officer.  See August 2016 Notice of Disagreement.  These issues were thus placed in appellate status.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  Despite the Veteran's election of review by DRO, such review was not completed and the RO erroneously included the issue of entitlement to an increased rating for depression as a part of this appeal.  As such, the issues of entitlement to a rating in excess of 50 percent for depression and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Moderately severe impairment of function has been shown for the Veteran's GSW, through and through, left leg, thigh muscle group XV.

2.  The Veteran has four left leg scars which are painful.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no higher, are met for GSW, through and through, left leg, thigh muscle group XV.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.102, 4.1, 4.10, 4.73, Diagnostic Code 5315 (2017).

2.  The criteria for a rating in excess of 20 percent for scars, left leg, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R., Part IV (2017).  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns Diagnostic Codes to individual disabilities.  Diagnostic Codes provide rating criteria specific to a particular disability.  If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes-a practice known as pyramiding-is prohibited.  Id.; see 38 C.F.R. § 4.14.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As is the case here, for increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C. § 5110(b)(2) ( 2012); 38 C.F.R. § 3.400(o)(2) (2017).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Muscle Group

The Veteran's service records show that he was treated in 1979 for a through and through gunshot wound after his .45 caliber pistol misfired.  The shot travelled through the upper calf of the left leg and exited behind the knee and then went through the calf and exited to the upper left leg area.  

Under the rating criteria governing muscle group injuries, a 30 percent rating is assigned for injuries to Muscle Group XV that are severe; a 20 percent rating is assigned for injuries that are moderately severe; and a 10 percent rating is assigned for injuries that are moderate.  Functions of muscle group XV include adduction and flexion of the hip and flexion of the knee.  Included in this muscle group are the muscles of the mesial thigh group, which includes the adductor longus, adductor brevis, adductor magnus, and gracilis.  38 C.F.R. § 4.73, DC 5315 (2017).  The Veteran's disability is currently rated pursuant to Diagnostic Code 5315 as "moderate," with a 10 percent rating.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2017).

A muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (2017).

A muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id. 

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (2017).

In regard to the Veteran's muscle group XV injury, the Board concludes that the evidence is at least in relative equipoise to warrant an increased rating to 20 percent for his service-connected GSW, through and through, left leg, thigh muscle group XV.  The Board finds that the evidence establishes that the Veteran's GSW, through and through, left leg, thigh muscle group XV injury is moderately severe.  The rating criteria specifies that the history of a moderately severe disability should include consistent complaints of the cardinal signs and symptoms of muscle disability , which are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (2017).  Here, VA examinations in August 2010 and August 2014 show that the Veteran has experienced pain, weakness, loss of power, lowered threshold of fatigue, and impairment of coordination due to his service-connected GSW, through and through, left leg, thigh muscle group XV.  See August 2010 VA Examination Report; August 2014 VA Examination Report.  Additionally, the Veteran has asserted through his testimony that he experiences a significant amount of pain and cramping, and is unable to stand for more than five minutes.  See September 2013 Hearing Transcript.  Accordingly, the Board finds that the by resolving all reasonable doubt in favor of the Veteran, he experiences consistent signs and symptoms of a moderately severe muscle disability, warranting a 20 percent rating.

However, the Board finds that a 30 percent rating is not warranted for the Veteran's service-connected GSW, through and through, left leg, thigh muscle group XV.  In this regard, no deep penetrating wound has been shown, nor did the Veteran experience shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There has been no showing of ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; no loss of deep fascia or muscle substance, or soft flabby muscles in the wound area, have been documented, nor does the Veteran experience abnormal swelling and hardening of the muscles in contraction.

In summary, the Board finds that the severity of the Veteran's MG XV muscle injury more nearly approximated the criteria set forth in Diagnostic Code 5315 to warrant a 20 percent rating for a moderately severe muscle injury, but no higher, throughout the entire appellate period.

B.  Scars

The Veteran's left leg scars were assigned a 20 percent rating under Diagnostic Code 7804 (unstable or painful scars).  38 C.F.R. § 4.118.  Diagnostic Code 7804 sets forth the disability ratings of: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful.  An "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id. at Diagnostic Code 7804 Note (1).

In August 2010, a VA examiner noted the Veteran's left leg scars.  See August 2010 VA Examination Report (noting a 1.5 x 1 centimeter (cm) scar, left medial thigh; 2 cm circular wound, left anterior shin; 2 cm linear scar, left hamstring; 1.5 cm scar, left calf).  Upon examination, the examiner further noted the scars were painful.  Id.  

At the September 2013 Board hearing, the Veteran testified that each of his scars is painful.  See September 2013 Hearing Transcript.  

Following the Board's April 2014 remand, the Veteran underwent an August 2014 VA examination to address the severity of his service-connected scars.  Upon physical examination, the August 2014 VA examiner noted the Veteran had four left leg scars; a 1.5 by 1 cm scar of the left medial thigh; 2 cm by 2 cm scar of the left anterior shin; a 2 cm linear scar of the left hamstring; and a 1.5 linear scar of the left calf.  See August 2014 VA Scars Examination Report.  The examiner further noted that the Veteran's scars were neither painful nor unstable.  Id.

As stated above, a 20 percent rating for scars is warranted when three to four scars are either painful or unstable.  38 C.F.R. § 4.118.  Although the August 2014 VA examiner stated that the Veteran's left leg scars were not painful, during the course of the appeal, the Veteran has consistently reported his scars result in pain, which has also been corroborated by the August 2010 VA examination.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 7804.  This is the highest rating available under Diagnostic Code 7804.  See 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran is entitled to higher or separate ratings under other pertinent Diagnostic Codes involving scars.  To that end, the Board has considered Diagnostic Code 7802, which provides ratings for burn scar(s) or scar(s) due to other causes not of the head, face, or neck, that are superficial and nonlinear.  As the Veteran's nonlinear left leg scars are approximately 5.5 square centimeters, it does not meet the requirements for a compensable rating under Diagnostic Code 7802, that is, a scar involving an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118.  

The Board has also considered whether a higher rating is warranted under Diagnostic Code 7805 for "other" scars, which are to be rated based on limitation of function of the part affected.  Id.  However, the August 2014 VA examiner did not find any evidence that the Veteran's left leg scars resulted in any limitation of function.  Therefore, separate ratings are not warranted.

In sum, a rating in excess of 20 percent for left leg scars is not warranted.



ORDER

Entitlement to a rating of 20 percent for a gunshot wound, through and through, left leg, thigh muscle group XV is granted.

Entitlement to a rating in excess of 20 percent for scars, left leg, is denied.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
As noted above, an October 2015 rating decision denied entitlement to an increased rating for the Veteran's service-connected depression.  The Veteran filed a timely notice of disagreement, electing to have the matter reviewed by a Decision Review Officer (DRO).  See August 2016 Notice of Disagreement.  

In August 2016, the AOJ issued a supplemental statement of the case (SSOC) on the matter which referred the request for DRO review; however, the SSOC erroneously stated that such review was irrelevant, as the issue of entitlement to an increased rating for depression was already on appeal.  Consequently, because the Veteran's request for DRO review was not appropriately accomplished, the Board finds that remand is required.  38 C.F.R. § 3.2600.  

Finally, as the claim of entitlement to a TDIU is intertwined with the Veteran's increased rating claim, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these matters are REMANDED for the following actions:

1.  Readjudicate the Veteran's claim of entitlement to a rating in excess of 50 percent for depression under the DRO review process, considering all evidence newly added to the claims file.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2.  After completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


